DETAILED ACTION
This Office Action is in response to an application that was filed on 02/15/2019. Claims 1-12 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
The limitation "wherein the number of the plurality of layers of the semi-conductive paper is in a range of 4 to 10, a total width of the inner semi-conductive layer is in a range of 0.2 to 1.5 mm, and the semi-conductive paper has a width of 15 to 30 mm" claimed in claim 5 must be shown.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the limitation phrase "the remaining layers" in the limitation "the remaining layers among the plurality of layers other than the at least one layer formed by overlap-winding the semi- conductive paper". The limitation phrase "remaining layers" has insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted "remaining layers" to be layers of inner semi-conductive layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mamoru et al. (JP2000322935A and Mamoru hereinafter, cited by the European Search Report dated 03/12/2020 and the IDS filed on 03/18/2020) in view of Ryoei et al. (JP2011118353A and Ryoei hereinafter), as motivated by Hisaharu et al. (JP2000353433A and Hisaharu hereinafter).
Regarding claim 1, Mamoru discloses a power cable (Fig. 1 and abstract from the J-Plat Translation shows and indicates the power cable of Fig. 1) comprising: a conductor (item 1 of Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates conductor 1); an inner semi-conductive layer covering the conductor (item 2 of Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates inner semi-conductive layer 2 covering conductor 1); an insulating layer covering the inner semi-conductive layer (item 3 of Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates insulating layer 3 covering  inner semi-conductive layer 2); an outer semi-conductive layer covering the insulating layer (item 4 of Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates outer semi-conductive layer 4 covering insulating layer 3);  a metal sheath layer covering the outer semi-conductive layer (item 5 of Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates metal sheath layer 5 covering outer semi-conductive layer 4); and a cable protection layer covering the metal sheath layer (item 6 of Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates cable protection layer 6 {cable sheath} covering metal sheath layer 5), wherein the inner semi-conductive layer comprises a plurality of layers formed by winding semi-conductive paper (Fig. 1 and ¶[0016] from the J-Plat Translation indicates where inner semi-conductive layer 2 is comprised of a plurality of layers formed by winding six sheets of semi-conductive carbon paper), wherein the plurality of layers comprise at least one layer formed by winding the semi-conductive paper (Fig. 1 and ¶[0016] from the J-Plat Translation indicates where plurality of layers of the inner semi-conductive layer 2 is understood to comprise of at least one layer that is formed by winding the semi-conductive paper).
Mamoru discloses the claimed invention except wherein the layers are formed by horizontally winding, and wherein the layer is formed by overlap-winding such that portions of a width overlap each other when horizontally wound.
Ryoei discloses wherein the layers are formed by horizontally winding, and wherein the layer is formed by overlap-winding such that portions of a width overlap each other when horizontally wound (items 3x', 3b of Fig. 2B & items 3x', D of Fig. 3A and ¶[0024 & 0026-0027] from Espacenet Translation shows and indicates where layers 3x' {moisture-proof film 3x' structure that has moisture proof coat layers 3b} that are formed by horizontally winding {shown in Fig. 3A and indicated in ¶[0027]}, and where layer 3x' is formed by overlap-winding such that portions of width D overlap each other when horizontally wound; therefore, the power cable of Mamoru will have the inner semi-conductive layer comprising a plurality of layers formed by horizontally winding semi-conductive paper, where the layer is formed by overlap-winding the semi-conductive paper such that portions of a width of the semi-conductive paper overlap each other when the semi-conductive paper is horizontally wound by incorporating the horizontal winding structure of Ryoei).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the layers are formed by horizontally winding, and wherein the layer is formed by overlap-winding such that portions of a width overlap each other when horizontally wound into the structure of Mamoru. One would have been motivated in the power cable of Mamoru and have the layers be formed by horizontally winding, and where the layer is formed by overlap-winding such that portions of a width are overlapping each other when horizontally wound in order to provide a horizontally wound layering with overlap, indicated by Ryoei in ¶[0026-0027], to implement a water-absorbing inner semi-conductive layer, as motivated by Hisaharu in ¶[0015-0016], in the power cable of Mamoru.

Regarding claim 3, modified Mamoru discloses a power cable, wherein the at least one layer formed by overlap-winding the semi-conductive paper comprises a layer directly above the conductor (Mamoru: Fig. 1 and ¶[0016] from the J-Plat Translation indicates where one layer is formed by winding the semi-conductive paper of the inner semi-conductive layer 2 is comprised of layer directly above conductor 1; Ryoei: Fig. 3A and ¶[0024 & 0026-0027] from Espacenet Translation shows and indicates where layers 3x' are horizontally winding that is overlapping).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu), as detailed in the rejection of claim 1 above, and in further view of Hisaharu.
Regarding claim 2, modified Mamoru discloses a power cable, wherein the remaining layers among the plurality of layers other than the at least one layer formed by overlap-winding the semi-conductive paper comprise layers formed by winding semi-conductive paper such horizontally wound and are covered with sheets of semi-conductive paper forming layers above and below the layer (Mamoru: Fig. 1 and ¶[0016] from the J-Plat Translation is understood to indicate where the remaining layers among the plurality of layers of the inner semi-conductive layer 2 other than the layer formed by winding the semi-conductive are comprised of layers that are formed by winding semi-conductive paper such that the windings are covered by sheets of semi-conductive papers that is understood to form layers above and below the layer; Ryoei: Fig. 3A and ¶[0024 & 0026-0027] from Espacenet Translation shows and indicates where layers 3x' are horizontally winding that is overlapping). 
However, Mamoru and Ryoei do not disclose wherein the semi-conductive that is comprised of formed gap-winding semi-conductive layer such that regular gaps are formed between portions of the semi-conductive horizontally wound.
Hisaharu discloses wherein the semi-conductive that is comprised of formed gap-winding semi-conductive layer such that regular gaps are formed between portions of the semi-conductive  horizontally wound (items 3, 2 of Fig. 3 and ¶[0015] from Espacenet Translation shows and indicates where semi-conductive 3 {water-absorbing semi-conductive tape 3} that is comprised of formed gap-winding semi-conductive layer such that has regular gaps {regular gaps in water-absorbing semi-conductive tape 3 exposing conducting wire woven tape 2 shown in Fig. 3} are formed between portions of semi-conductive 3 that is horizontally wound tape; therefore, modified Mamoru will have a power cable will have the remaining layers among the plurality of layers other than the one layer formed by overlap-winding the semi- conductive paper that is comprised of layers formed by gap-winding semi-conductive paper such that regular gaps are formed between portions of the semi-conductive paper that is horizontally wound and the gaps in a certain layer are covered with sheets of semi-conductive paper forming layers above and below the layer by incorporating the gap winding semi-conductive structure of Hisaharu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the semi-conductive that is comprised of formed gap-winding semi-conductive layer such that regular gaps are formed between portions of the semi-conductive horizontally wound into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the semi-conductive that is comprised of formed gap-winding semi-conductive layer such where regular gaps are formed between portions of the semi-conductive that is horizontally wound in order to provide gaps for additional spirally horizontally wound layering, as indicated by Hisaharu in ¶[0015] and shown in Fig. 3, in the power cable of modified Mamoru.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu), as detailed in the rejection of claim 1 above, and in further view of Sitaram et al. (EP0428026A2 and Sitaram hereinafter).
Regarding claim 4, modified Mamoru discloses a power cable, wherein the  the overlap ratio being a ratio between overlapping portions of the semi-conductive paper and a width of the semi-conductive paper (Mamoru: Fig. 1 and ¶[0016] from the J-Plat Translation is understood to indicate where the overlap ratio is a ratio between portions of the semi-conductive paper and a width of the semi-conductive paper; Ryoei: Fig. 3A and ¶[0024 & 0026-0027] from Espacenet Translation shows and indicates where layers 3x' have overlapping portion of width D). 
However, Mamoru and Ryoei do not disclose wherein an overlap ratio of the at least one layer formed by overlap-winding the semi-conductive is in a range of 20 to 80%.
Sitaram discloses wherein an overlap ratio of the at least one layer formed by overlap-winding the semi-conductive is in a range of 20 to 80% (item 15 of Fig. 3 and column 7 lines 1-3_48-54 shows and indicates where an overlap ratio of the at least one layer formed by overlap-winding semi-conductive 15 {water-blocking semi-conductive barrier tape} is in a range of 20 to 80% {50% overlap}; therefore, the power cable of modified Mamoru will have an overlap ratio of the at least one layer formed by overlap-winding the semi-conductive paper in a range of 20 to 80% by incorporating overlap wrapping structure of Sitaram).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an overlap ratio of the at least one layer formed by overlap-winding the semi-conductive is in a range of 20 to 80% into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the overlap ratio of the at least one layer formed by overlap-winding the semi-conductive be in a range of 20 to 80% in order to provide effectively provide a water-blocking barrier layer in the water-absorbing inner semi-conductive layer, as indicated by Sitaram on page 5_column 7_lines 48-54, in the power cable of modified Mamoru.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu), as detailed in the rejection of claim 1 above, and in further view of Shim et al. (EP2214279A2 and Shim hereinafter), as evidenced by Volk (US 3219501 and Volk hereinafter).
Regarding claim 6, modified Mamoru discloses a power cable, wherein the semi- conductive paper comprises by processing carbon black paper (Mamoru: Fig. 1 and ¶[0016] from the J-Plat Translation indicates where semi- conductive paper comprises paper obtained by processing carbon black, as evidenced by Volk in 2:20-22). 
However, Mamoru and Ryoei do not disclose wherein the carbon paper obtained by processing insulating paper with carbon black.
Shim discloses wherein the carbon paper obtained by processing insulating paper with carbon black (item 20 of Fig. 3 and ¶[0004] shows and indicates where carbon paper is obtained by processing insulating paper with carbon black {insulating layer 20 composed of carbon paper and insulating paper}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the carbon paper obtained by processing insulating paper with carbon black into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the carbon paper be obtained by processing insulating paper with carbon black in order to initially provide conductor insulation while implementing a water-absorbing inner semi-conductive layer, indicated by Shim in ¶[0004] and shown in Fig. 1, in the power cable of modified Mamoru.
In addition, the applicant has not disclosed that having the carbon paper be obtained by processing insulating paper with carbon black solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the carbon paper be obtained by processing insulating paper with carbon black, as shown by Shim, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu), as detailed in the rejection of claim 1 above, and in further view of Yoshii et al. (EP0129755A1 and Yoshii hereinafter, cited by the European Search Report dated 03/12/2020 and the IDS filed on 03/18/2020).
Regarding claim 7, modified Mamoru discloses a power cable, wherein the insulating layer comprises a plurality of layers formed by winding insulating paper, wherein the plurality of layers comprise layers formed by winding the insulating paper and the forming layers above and below the layer (Mamoru: Fig. 1 and ¶[0015] from the J-Plat Translation indicates where insulating layer 3 comprises a plurality of layers formed by winding insulating paper, where the plurality of layers comprise layers of the insulating layer is formed by winding the insulating paper and the forming layers above and below comprising the insulating layer 3). 
However, Mamoru and Ryoei do not disclose wherein the insulating layer comprises a plurality of layers formed by horizontally winding insulating paper, wherein the plurality of layers comprise layers formed by gap-winding the insulating paper such that regular gaps are formed between portions of the insulating paper horizontally wound and the gaps in a certain layer are covered with sheets of insulating paper forming layers above and below the layer.
Yoshii discloses wherein the insulating layer comprises a plurality of layers formed by horizontally winding insulating paper, wherein the plurality of layers comprise layers formed by gap-winding the insulating paper such that regular gaps are formed between portions of the insulating paper horizontally wound and the gaps in a certain layer are covered with sheets of insulating paper forming layers above and below the layer (items 3, 6, 7 of Fig. 3 & items 3b, 3a of Fig. 4 and page 4_paragraphs 3-5 & page 20_paragraph 2_lines 5-6 & page 22_last 5th line & entire page 25 shows and indicates where insulating layer 3 comprises a plurality of layers 6 & 7 formed by horizontally winding {shown in Fig. 3} insulating kraft paper 3b {shown in Figs. 3-4}, and where the plurality of layers 6 & 7 is comprised of layers that are formed by gap-winding {shown in Fig. 4} the insulating kraft paper 3b such that regular gaps are formed between portions of the insulating kraft paper 3b that is horizontally wound and the gaps in a certain layer are covered with sheets of insulating kraft paper 3b forming layers above and below the layer middle-6_7 {layer comprised of PP [polypropylene] 3a between layers 6 and 7 shown by the arrow in Fig. 4}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the insulating layer comprises a plurality of layers formed by horizontally winding insulating paper, wherein the plurality of layers comprise layers formed by gap-winding the insulating paper such that regular gaps are formed between portions of the insulating paper horizontally wound and the gaps in a certain layer are covered with sheets of insulating paper forming layers above and below the layer into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the insulating layer comprised of a plurality of layers formed by horizontally winding insulating paper, where the plurality of layers comprise layers formed by gap-winding the insulating paper such that regular gaps are formed between portions of the insulating paper horizontally wound and the gaps in a certain layer are covered with sheets of insulating paper forming layers above and below the layer in order to provide an effective oil-immersion insulation structure that incorporates insulation layers of kraft paper, as indicated by Yoshii on page 25, in the power cable of modified Mamoru.

Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu) and Yoshii, as detailed in the rejection of claim 7 above, and in further view of Liu (WO 2013/075756 Al and Liu hereinafter).
Regarding claim 8, modified Mamoru discloses a power cable, wherein the insulating layer comprises an inner insulating layer, an intermediate insulating layer, and an outer insulating layer which are sequentially stacked, wherein each of the inner insulating layer and the outer insulating layer is formed of kraft paper impregnated with insulating oil, the intermediate insulating layer is formed by semi-synthetic paper impregnated with the insulating oil, wherein the semi-synthetic paper comprises: a plastic film; and kraft paper stacked on at least one surface of the plastic film (Yoshii: Figs. 3-4 and page 20-3rd paragraph & page 22_last 5th line & page 25_2nd paragraph & page 39_lines 6-7 indicates where insulating layer 3 comprises of an inner insulating layer bottom-6 {bottom PP film 3a + bottom kraft paper 3b forming layer 6}, an intermediate insulating layer middle-6_7 {middle PP film 3a of layer 6 + middle PP film 3a of layer 7}, and an outer insulating layer top-7 {top PP film 3a + top kraft paper 3b forming layer 7} which are sequentially stacked, and where each of the inner insulating layer bottom-6 and the outer insulating layer top-7  are formed of kraft paper impregnated with insulating oil, and the intermediate insulating layer middle-6_7 is formed by semi-synthetic paper of PP {polypropylene laminated paper indicated on page 39_lines 6-7 } impregnated with the insulating oil; where the semi-synthetic paper of PP is a plastic film {indicated on page 20-3rd paragraph}, and where the kraft paper from the inner insulating layer bottom-6 and the outer insulating layer top-7 are stacked on surface of the plastic film of semi-synthetic paper of PP). 
However, Mamoru, Ryoei, and Yoshii does not disclose wherein the inner insulating layer and the outer insulating layer have resistivity lower than that of the intermediate insulating layer.
Liu discloses wherein the inner insulating layer and the outer insulating layer have resistivity lower than that of the intermediate insulating layer (items 4, 5, 6 of Fig. 1 and page 11_lines 17-19 & page 13_lines 23-26 indicates inner insulating layer 4 {inner part of insulation material} and outer insulating layer 6 {outer part of insulation material} have resistivity lower than that of the intermediate insulating layer 5 {middle part of insulation material, where the resistivity p in the middle part 5 of the insulation material may be more than 1014 Ω.m, or more than 1010 Ω.m and the resistivity in the inner part 4 and outer part 6 of the insulation material is less than 1014 Ω.m or less than 1010 Ω.m}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the inner insulating layer and the outer insulating layer have resistivity lower than that of the intermediate insulating layer into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the inner insulating layer and the outer insulating layer have resistivity lower than that of the intermediate insulating layer in order to provide a transmission system with improved resistivity control within the insulation material and improve field stress distribution, as indicated by Liu on page 5_lines 32-35, in the power cable of modified Mamoru.

Regarding claim 9, modified Mamoru discloses a power cable, wherein a thickness of the inner insulating layer is 1 to 10% of a total thickness of the insulating layer, a thickness of the intermediate insulating layer is 75% or more of the total thickness of the insulating layer, and a thickness of the outer insulating layer is 5 to 15% of the total thickness of the insulating layer (Liu: Fig. 1 and page 14_lines 8-13_21-24_31-34 indicates where a thickness of the inner insulating layer 4 is 1 to 10% of a total thickness of the insulating layer {between 1 to 20% of the total thickness of the insulation layer}, a thickness of the intermediate insulating layer 5 is 75% or more of the total thickness of the insulating layer {between 15 to 85% of the total thickness of the insulation layer}, and a thickness of the outer insulating layer 6 is 5 to 15% of the total thickness of the insulating layer{between 5 to 15% of the total thickness of the insulation layer}).

Regarding claim 10, modified Mamoru discloses a power cable, wherein the thickness of the outer insulating layer is greater than that of the inner insulating layer (Liu: Fig. 1 and page 14_lines 8-10_29-31 indicates where the thickness of the outer insulating layer 6 is greater than that of the inner insulating layer 4 (outer part 6 is 1 and 200 μm, inner part 4 is 20 and 150 μm}).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu), as detailed in the rejection of claim 1 above, and in further view of Maritano et al. (US 2012/0285725 A1 and Maritano hereinafter).
Regarding claim 11, modified Mamoru discloses a power cable, wherein the cable protection layer (Mamoru: Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates cable protection layer 6). 
However, Mamoru and Ryoei do not disclose wherein the cable protection layer comprises an inner sheath, bedding layers, a metal reinforcement layer, and an outer sheath.
Maritano discloses wherein the cable protection layer comprises an inner sheath, bedding layers, a metal reinforcement layer, and an outer sheath (items 7, 9, 10, 11 of Fig. 1 and ¶[0049] shows and indicates where the cable protection layer 7_9_10_11 is comprised of an inner sheath 7, bedding layers 9 {at least one}, metal reinforcement layer10 {armour}, and an outer sheath 11 {serving sheath}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cable protection layer comprises an inner sheath, bedding layers, a metal reinforcement layer, and an outer sheath into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the cable protection layer be comprised of an inner sheath, bedding layers, a metal reinforcement layer, and an outer sheath in order to provide mechanical protection to the cable by disposing a protection structure around the metal sheath layer, as indicated by Maritano in ¶[0049] and shown in Fig. 1, in the power cable of modified Mamoru.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu) and Maritano, as detailed in the rejection of claim 11 above, and in further view of Kondo et al. (US 2001/0042635 A1 and Kondo hereinafter).
Regarding claim 12, modified Mamoru discloses a power cable, wherein the cable protection layer (Mamoru: Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates cable protection layer 6; Maritano: Fig. 1 and ¶[0049] shows and indicates cable protection layer 7_9_10_11). 
However, Mamoru, Ryoei, and Maritano do not disclose wherein the cable protection layer further comprises a wire sheath and an outer serving layer.
Kondo discloses wherein the cable protection layer further comprises a wire sheath and an outer serving layer (items 8, 9 of Fig. 1 and ¶[0060] shows and indicates where the cable protection layer 8_9 further comprises a wire sheath 9 {armoring layers} and an outer serving layer 8 {protection yarn layer}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cable protection layer further comprises a wire sheath and an outer serving layer into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the cable protection layer further comprising a wire sheath and an outer serving layer in order to reduce electrical stress distribution in an insulating layer structure using kraft paper by augmenting the cable protection layer of Maritano and provide a solid cable, as indicated by Kona in ¶[0060 & 0158] and shown in Figs. 13-14, in the power cable of modified Mamoru.
	
Allowable Subject Matter
Claim 5 would be allowable if rewritten or amended to overcome the drawing objection set forth in this Office Action as well as rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Occhini et al. (US 4,417,093) discloses a power cable comprising the following: a conductor; inner semi-conductive layer covering the conductor; an insulating layer covering the inner semi-conductive layer; an outer semi-conductive layer covering the insulating layer; a metal sheath layer covering the outer semi-conductive layer; and a cable protection layer covering the metal sheath layer. Where the inner semi-conductive layer comprises a plurality of layers formed by horizontally winding semi-conductive tape forming, where the plurality of layers is comprised of at least one layer that is formed by overlap-winding the semi-conductive tape.
NPL “Power Quality Problems Caused by Termites on 138-kV Underground Cables, Fuscaldi et al.” (cited by the European Search Report dated 03/12/2020 and the IDS filed on 03/18/2020) discloses a power cable comprising the following: a conductor; inner semi-conductive layer covering the conductor; an insulating layer covering the inner semi-conductive layer; an outer semi-conductive layer covering the insulating layer; a metal sheath layer covering the outer semi-conductive layer; and a cable protection layer covering the metal sheath layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847